SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

672
CA 10-02265
PRESENT: SMITH, J.P., PERADOTTO, CARNI, SCONIERS, AND MARTOCHE, JJ.


IN THE MATTER OF ROBERT P. MEEGAN, JR.,
INDIVIDUALLY AND AS PRESIDENT OF BUFFALO
POLICE BENEVOLENT ASSOCIATION AND
BUFFALO POLICE BENEVOLENT ASSOCIATION, INC.,
PETITIONERS-RESPONDENTS,

                     V                                           ORDER

BYRON W. BROWN, AS MAYOR OF CITY OF BUFFALO,
DANIEL DERENDA, AS ACTING COMMISSIONER OF
POLICE, AND CITY OF BUFFALO,
RESPONDENTS-APPELLANTS.
(APPEAL NO. 1.)


GOLDBERG SEGALLA LLP, BUFFALO (JULIE P. APTER OF COUNSEL), FOR
RESPONDENTS-APPELLANTS.

LAW OFFICES OF W. JAMES SCHWAN, BUFFALO (W. JAMES SCHWAN OF COUNSEL),
FOR PETITIONERS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (Joseph R.
Glownia, J.), entered March 3, 2010 in a proceeding pursuant to CPLR
article 75. The order granted petitioners’ application for a
preliminary injunction.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   June 10, 2011                        Patricia L. Morgan
                                                Clerk of the Court